DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WO 2010/071224 included in IDS. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kamatani (WO 2010/071224).

Regarding Claims 1-9, Kamatani a material represented by CF1 (paragraph 18): 

    PNG
    media_image1.png
    538
    934
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    773
    945
    media_image2.png
    Greyscale

	A specific example CF1 can be represented by A31(page 8):


    PNG
    media_image3.png
    262
    251
    media_image3.png
    Greyscale

A31 is a variant of CF1 wherein R2 and R12 are phenyl groups containing fluorine substituents. The office notes that the substituent groups as define above in paragraph 26 encompass a host of options some of which include halogens (such as F in A31) and cyano. These various substituent options are viewed as functionally equivalent and readily exchangeable as not data or guidance has been taught showing any unexpected results associated selecting one substituent over another substituents.
One variant of generic CF1 reading of applicants’ Formula 1 as best be seen by modifying A31 by replacing the electron withdrawing F atoms with the electron withdrawing cyano groups.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of CF1 viewed by modifying A31 by replacing the electron withdrawing F atoms with the electron withdrawing cyano groups which reads on the instant limitations, absent unexpected results (per claim 1).
	CF1 viewed by modifying A31 shows:
Two phenyl groups each with one cyano group (per claims 1-3)
R8 and R17 have phenyl groups each with one cyano group (per claims 4-6)
None of R3-R4; R12-R13 are represented by phenyl-cyano groups; all are hydrogens atoms  (per claims 7-8)
Aryl group is phenyl (per claim 9)

Regarding Claim 10 , Kamatani teaches the limitations of independent claim 1 wherein the aryl group is phenyl. The limitations of dependent claim 10 are viewed as a recitation of the partial (heteroaryl-cyano group) limitations of independent claim 1; however, the missing limitation (aryl-cyano group) is nonetheless applicable. 
Therefore, as the basis for dependent claim 10 is encompassed in rejected independent claim 1, the limitations of claim 10 are thus meet by the treatment of independent claim 1 (per claim 10).
	
Regarding Claims 11-13, Kamatani teaches an OLED compassing an emission layer between an anode and a cathode (paragraph 67). The emission layer contains  CF1 (addressed above as reading on applicants’ Formula 1) (paragraph 52) (per claims 11-12). The devices are formulation to emit a blue color (paragraph 11) (per claim 13).
Regarding Claim 16, Kamatani teaches an OLED in a display apparatus connect via pixel(s) (paragraph 97-99) and connected to a transistor (paragraph 103) (per claim 16).
Regarding Claim 17, Kamatani teaches an OLED used in the display unit of an image-capturing apparatus such as an camera or video camera  (paragraph 91) (per claim 17). 
Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over  Kamatani (WO 2010/071224) in view of Takaya (US 2020/0161558).

	
Regarding Claim 19, Kamatani teaches an OLED used in a lighting apparatus (paragraph 90) but fail to mention a light diffusion unit.
Takaya teaches an OLED (abstract); A lighting apparatus 1400 may include a housing 1401, a light source 1402, a circuit board 1403, an optical filter 1404, and a light diffusion unit 1405 (paragraph 128).
As both Kamatani and Takaya teach OLED in lighting apparatus and Takaya teaches lighting apparatus also include a light diffusion unit and a light source, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have included knows components in the lighting apparatus of Kamatani which would have included light diffusion unit as taught by Takaya which reads on the instant limitations, absent unexpected results per claim 19).	

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Kamatani (WO 2010/071224) in view of Ashkenazi (US 2009/0147331).

Regarding Claim 18, Kamatani teaches an OLED used in the display unit, but fails to mention a housing unit communicating with an external unit.
Ashkenazi teaches an Organic Light Emitting Diode ( OLED) display (paragraph 54). The display system may further include a housing containing circuitry for electrical communication with the display and the light source (paragraph 32).
As Kamatani teaches an OLED used in the display unit, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have  which would have included to have used the display of Kamatani in known configurations which would have include the configuration taught by Ashkenazi       which reads on the instant limitations, absent unexpected results (per claim 18).	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Kamatani (WO 2010/071224) in view of Sherman (US 8,948, 564).

Regarding Claim 20, Kamatani teaches the OLED of claim 11but fails to teach an OLED in a moving object.
Sherman teaches that an OLED (column 10, lines 43-58) can be used as airplane (moving object) cockpits (column 46, lines 32-33).
As Kamatani and Sherman teach OLEDs and Sherman teaches OLED used in airplane cockpits, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Kamatani in known application areas which would have included in a moving object as defined by Sherman which reads on the instant limitations, absent unexpected results (per claim 20).	

Allowable Subject Matter

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
A second light emitting layer (per claim 14)
White light (per claim 15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786